Glennon, J.
The municipal civil service commission having regraded the experience ratings of candidates by allowing the increased credit for experience with all public agencies, Federal, State or municipal, there remains only the question whether greater credit for such experience than for experience with private agencies may properly be allowed.
The commission shows by affidavit that, for a variety of reasons, experience with public agencies is more closely related to the work of supervisors, grade 2, in the department of welfare and will be more valuable than experience with private agencies. Since the action of the commission is justified by these rational considerations concerning the relative value of such previous experience the courts ought not to interfere. (Matter of Thomas v. Kern, 280 N. Y. 236.)
*525The order should be reversed, with twenty dollars costs and disbursements, and the petition dismissed.
O’Malley and Untermyer, JJ., concur; Martin, P. J., and Dore, J., dissent and vote to affirm.